457 So.2d 348 (1984)
Sahid BAHAKEL
v.
CITY OF BIRMINGHAM.
82-1051.
Supreme Court of Alabama.
August 31, 1984.
Alfred Bahakel, Birmingham, for appellant.
Herbert Jenkins, Jr., Birmingham, for appellee.
FAULKNER, Justice.
This appeal involves an action for an unlawful arrest. Sahid Bahakel sued the City of Birmingham, Franklin Tate, and Marva Gibbs. Bahakel's original complaint, alleging malicious prosecution, was dismissed as to the city and Tate by the Jefferson Circuit Court. On February 18, 1983, this Court affirmed the dismissal as to the city and reversed and remanded as to dismissal of Tate. Bahakel v. City of Birmingham, 427 So.2d 143 (Ala.1983).
On May 20, 1983, Bahakel filed an amended complaint, asserting wanton misconduct and negligence on the part of the city in failing to establish and follow adequate standards. The circuit court dismissed the amended complaint on June 22, 1983. Bahakel seeks review of the circuit court's dismissal of his amended complaint.
The issue presented here is whether an amendment of the complaint asserting additional grounds of recovery should be allowed where this Court has previously affirmed the dismissal of the complaint. This issue was previously before this Court in Hammond v. Realty Leasing, Inc., 351 So.2d 893 (Ala.1977).
In Hammond, this Court wrote: "[A]mendments under Rule 15, Alabama Rules of Civil Procedure, are to be freely allowed and Rule 15 must be liberally construed. However, Rule 15 does not allow a party to amend his or her original complaint after an unsuccessful appeal, unless the mandate of the appellate court expressly permits such amendment."
Our prior decision in this case, 427 So.2d 143, Bahakel did not provide for any further amendment of the original complaint. Therefore, on the authority of Hammond, the circuit court's dismissal of the amended complaint is affirmed.
AFFIRMED.
TORBERT, C.J., and ALMON, EMBRY and ADAMS, JJ., concur.